Assault with intent to murder is the offense; the punishment, three years in the state penitentiary.
Notice of appeal to this court appears in this record only as a "Docket Notation." There is nothing to show that notice of appeal was entered of record in the minutes of the court.
Art. 827, C. C. P., requires that notice of appeal be given in open court and "having the same entered of record." The term "entered of record" means entered of record in the minutes of the court. Authorities supporting the rule stated are numerous and will be found collated under Art. 827, Vernon's Annot. C. C. P.
The absence of a proper notice of appeal deprives this court of jurisdiction in this case.
The appeal is dismissed. *Page 43 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.